 

 

AO 245B (Rev. G2082019) Judgment in.a-Criminal Petty Case (Modified)
:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

  

 

United States of America JUDGMENT IN|AQEREMINAL CASE 52507
Vv. : (For Offenses Committed Orroratter November 1; T9870
Saul Gaspar-Perez Case Number: 3:19-mj-23418

Thomas 8. Sims
Defendant’s Attorney

REGISTRATION NO. 88438298

THE DEFENDANT: -
pleaded guilty to count(s) 1 of Complaint

 

Li was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Cl The defendant has been found not guilty on count(s)
LC) Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

dre SERVED og days

XJ Assessment: $10 WAIVED 6 Fine: WAIVED

| Court recommends USMS, ICE or DHS or other arresting agency return all property and alt documents in
the defendant’s possession at the time of arrest upon their deportation or removal. . .
C1 Court recommends defendant be deported/removed with relative, charged in case»

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22,2019
Date of Imposition of Sentence

‘Received’ <<” CAB

DUSM HONORABLE ROBERT A. MCQUAID
oo UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | | a 3:19-mj-23418

 

 
